                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SILVIA CABRERA,

             Plaintiff,
v.                                                           CV No. 19-720 GJF/CG

CITY OF HOBBS, et al,

             Defendants.


              ORDER GRANTING UNOPPOSED MOTION TO VACATE
                       SETTLEMENT CONFERENCE

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Vacate

Settlement Conference (the “Motion”), (Doc. 33), filed December 17, 2019. The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken

and shall be GRANTED.

      IT IS THEREFORE ORDERED that the January 22, 2020 settlement conference,

the January 14, 2020 status conference, and all accompanying deadlines are hereby

VACATED.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
